                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  ANDERSON DIVISION

Shanna Zareski, individually, as executor and as      )
Personal Representative of the Estate of Michael      )   CASE NO.: 8:20-cv-04236-JD
Zareski, deceased; Dawn Stelling, individually, as    )
executor and as Personal Representative of the        )     PETITION FOR SETTLEMENT
Estate of Robert Stelling, deceased; and Joshua       )            APPROVAL
Reikes, individually,                                 )
                                                      )
                       Plaintiffs;                    )
vs.                                                   )
                                                      )
Champion Aerospace LLC,                               )
                                                      )
                  Defendant.                          )
___________________________________                   )

       The Petitioner, Plaintiff Dawn Stelling (“Petitioner”), shows unto the Court as follows:

       1.      That the Petitioner is the duly appointed and acting executor and Personal

Representative for the Estate of Robert Stelling (the "Deceased"), which is currently pending before

the Surrogate’s Court of the State of New York, Suffolk County.

       2.      That this Petition is presented for the approval of the settlement of a wrongful death

claim and action against Champion Aerospace LLC and for the approval of the settlement of all

claims and actions based upon any causes of action against Champion Aerospace LLC, which

survived the Deceased's death.

       3.      That on or about December 9, 2017, Robert Stelling was a passenger aboard a Beech

A36 Bonanza airplane, registration number N248SB (“the subject aircraft”), which suffered a

complete engine failure and was forced to make an emergency landing shortly after taking off from

the Montgomery-Gibbs Executive Airport in San Diego, California. The subject aircraft impacted a

house and a significant post-crash fire ensued. While the pilot and Plaintiff Dawn Stelling were able

to escape the subject aircraft, Robert Stelling and another passenger, Michael Zareski, did not escape



                                                  1
and died in the fire. The subject aircraft’s engine was equipped with two Slick model 6310

magnetos manufactured by Champion Aerospace LLC.

         4.       That the Deceased died testate, naming his wife, Dawn Stelling, as his executor and

only lawful heir. The Deceased was also survived by his and Dawn Stelling’s three children, Shawn

Stelling (aged 20), Ryan Stelling (aged 17) and Summer Stelling (aged 16).

         5.       That it is the Petitioner’s claim that the death of the Deceased was a direct result of

the negligence of Champion Aerospace LLC with respect to the design and manufacture of the

magnetos in question and that a claim and cause of action against Champion Aerospace LLC for the

wrongful death of the Deceased has arisen under S.C. Code Ann. Section 15-51-10 (1976) and other

laws of this State and/or California, and that the Deceased suffered conscious pain and suffering and

that a claim and cause of action therefore against Champion Aerospace LLC, has arisen under S.C.

Code Ann. Section 15-5-90 (1976) and other laws of this State.

         6.       That the Petitioner also claims that her own personal injuries and emotional distress

as a passenger in this same accident were also suffered as a direct result of the negligence of

Champion Aerospace LLC with respect to the design and manufacture of the magnetos in question.

         7.       The amount of insurance available to pay for damages in this matter, as disclosed by

Defendant, is Seven Hundred and Fifty Million ($750,000,000.00) Dollars.

         8.       That representatives of Champion Aerospace LLC, Pacific Continental Engines, Inc.,1

and/or their insurers have offered to pay the sum of Four Million Five Hundred Thousand and

00/100 ($4,500,000.00) Dollars to settle all claims by Plaintiff Dawn Stelling against Champion

Aerospace LLC and Pacific Continental Engines, Inc. This includes One Million Five Hundred



1 Pacific Continental Engines, Inc. (“PCE”) is a defendant in a pending related litigation in the Superior Court of
California, County of Los Angeles. A global settlement was reached wherein Champion Aerospace, PCE and/or its
insurers agreed to a certain settlement amount in exchange for dismissal of all claims against both defendants in all
jurisdictions.


                                                          2
Thousand and 00/100 ($1,500,000.00) Dollars to Plaintiff Dawn Stelling for her personal injuries

and emotional distress, and Three Million and 00/100 ($3,000,000.00) Dollars to Plaintiff Dawn

Stelling as Personal Representative of the Estate of the Deceased for a full and complete release of

said Champion Aerospace LLC, Pacific Continental Engines, Inc., their agents, servants, employees,

heirs, personal representatives, successors and assigns from any and all possible liability, past,

present or prospective that has or might arise out of the accident in question insofar as the Deceased

and the Estate are concerned for any claims or causes of action on behalf of the beneficiaries of said

claims or causes of action for the alleged wrongful death of the Deceased, including such damages as

pecuniary loss, mental shock and suffering, wounded feelings, grief and sorrow, loss of

companionship, and deprivation of the use and comfort of the deceased's society and all other

elements of damage which are or might be included in an action for wrongful death, and also

including any claims or causes of action for conscious pain and suffering, and such other elements of

damage sustained by the Deceased and survive the Deceased's death.

       9.      That it is agreed in connection with the proposed settlement of claims for the death of

Deceased, that the sum of zero and 00/100 ($0.00) Dollars be allocated for the claims that survive

the death of the Deceased and that the sum of Three Million and 00/100 ($3,000,000.00) Dollars be

allocated to the wrongful death claims. As this accident occurred in California, the laws of

California will almost certainly apply to the measure of damages in this case, including California’s

wrongful death and survival statutes, Cal. Civ. P. Code section 377.60, et seq., and 377.10, 377.20

and 377.30 et seq., respectfully. The aforementioned California statutes explicitly do not recognize a

claim for conscious pain and suffering. Accordingly, no settlement funds are being allocated to the

survival claims in this case.

       10.     That I am satisfied with the services of my attorneys, Kreindler & Kreindler LLP, the




                                                  3
Freyberg Law Group, and Chappell, Smith and Arden, P.A., in the handling of this case, and they are

entitled to a total of Nine Hundred and Twenty-five Thousand ($925,000.00) Dollars for their

attorney’s fees from the wrongful death recovery. Counsel are not seeking costs or expenses from

the wrongful death recovery.

       11.     That in addition to the aforementioned attorney’s fees and costs, the Petitioner would

propose the balance of the wrongful death settlement proceeds be disbursed by the Personal

Representative to the wrongful death beneficiaries as follows:

               a.      One Million Four Hundred Thousand and 00/100 ($1,400,000.00) Dollars to

                       Plaintiff Dawn Stelling;

               b.      Two Hundred and Twenty-five Thousand and 00/100 ($225,000.00) Dollars

                       to Shawn Stelling;

               c.      Two Hundred and Twenty-five Thousand and 00/100 ($225,000.00) Dollars

                       to Ryan Stelling; and

               d.      Two Hundred and Twenty-five Thousand and 00/100 ($225,000.00) Dollars

                       to Summer Stelling.

       12.     That wrongful death beneficiaries Ryan Stelling and Summer Stelling are minors and

their mother, Dawn Stelling, was appointed their guardian ad litem by the Superior Court of

California for the County of Los Angeles for the purpose of pursuing these claims. Pending before

the Superior Court are motions to approve the compromise of the minor’s claims in regards to the

above recoveries by Ryan and Summer. The amounts allocated to each of the minor will most likely

assist each of these minors pay for their college educations and will be deposited in Uniform

Transfers to Minors Act accounts for each minor, with their mother, Petitioner Dawn Stelling, as

custodian of the accounts, until they reach the age of majority.




                                                  4
5
    ____________________________
    Justin T. Green
    Counsel for the Petitioner
